SHARE EXCHANGE AGREEMENT BY AND AMONG ASIA PAYMENT SYSTEMS, INC. (COMPANY), CARDTREND SYSTEMS SDN. BHD. (CARDTREND), LOW KOK KENG (LKK), CHAI HOONG YOON (CHAI), CHONG SHIAN CHANG (CHONG), AND NG CHEE KEONG (CKN) September 28, 2006 TABLE OF CONTENTS SHARE EXCHANGE AGREEMENT 1 W I T N E S S E T H: 1 ARTICLE 1 1 Definitions 1 ARTICLE II 5 Transactions; Terms Of Share Exchange; Manner Of Exchange 5 2.1 Exchange Of Shares. 5 2.2 Time And Place Of Closing. 5 2.3 Effective Time. 5 2.4 Exchange Of Shares. 5 2.5 Legending Of Securities. 6 2.6 Fractional Shares. 6 2.7 Lost, Stolen Or Destroyed Certificates. 6 ARTICLE III 7 Representations And Warranties Of The Company 6 3.1 Organization. 7 3.2 Authorization; Enforceability. 7 3.3 No Violation Or Conflict. 7 3.4 Consents Of Governmental Authorities And Others. 7 3.5 Conduct Of Business. 7 3.6 Litigation. 8 3.7 Brokers. 8 3.8 Compliance. 8 3.9 Charter, Bylaws And Corporate Records. 8 3.10 Subsidiaries. 8 3.11 Capitalization. 9 3.12 Rights, Warrants, Options. 9 3.13 Commission Filings And Financial Statements. 9 3.14 Absence Of Undisclosed Liabilities. 9 3.15 Real Property. 10 3.16 Benefit Plans And Agreements. 9 3.17 Taxes. 9 3.18 Environmental Matters. 11 3.19 Material Agreements. 11 3.20 Disclosure. 11 ARTICLE IV 13 Representations And Warranties Of CARDTREND, LKK, CHAI, CHONG and CKN 12 4.1 Organization. 12 4.2 Authorization; Enforceability. 12 4.3 No Violation Or Conflict. 12 4.4 Consents Of Governmental Authorities And Others. 12 4.5 Litigation. 13 4.6 Brokers. 13 4.7 Compliance. 14 4.8 Charter, Bylaws And Corporate Records. 13 4.9 Capitalization. 13 4.10 Subsidiaries. 13 4.11 Rights, Warrants, Options. 14 4.12 Conduct Of Business. 14 4.13 Taxes. 14 4.14 Environmental Matters. 15 4.15 Financial Statements. 16 4.16 Absence Of Undisclosed Liabilities. 17 4.17 Employment Agreements; Employee Benefit Plans And Employee Payments. 16 4.18 Intellectual Property. 16 4.19 Properties. 19 4.20 Disclosure. 17 ARTICLE V 19 Additional Agreements 19 5.1 Survival Of The Representations And Warranties. 19 5.2 Investigation. 19 5.3 Ionnexs Indemnification. 19 5.4 Limitations On CARDTRENDs Indemnification From the Company. 19 5.5 The Companys Indemnification. 20 5.6 Limitations On the Companys Indemnification. 20 5.7 Indemnity Procedures. 20 ARTICLE VI 21 Closing; Deliveries; Conditions Precedent 21 6.1 Closing; Effective Date. 21 6.2 Deliveries. 22 6.3 Conditions Precedent To The Obligations Of CARDTREND, LKK, CHAI, CHONG and CKN 22 6.4 Conditions Precedent To The Obligations Of The Company. 23 6.5 Best Efforts. 24 6.6 Termination. 25 6.7 Registration Rights. 25 ARTICLE VII 26 Covenants 26 7.1 General Confidentiality. 26 7.2 Tax Treatment. 26 7.3 General. 26 ARTICLE VIII 27 Miscellaneous 27 8.1 Notices. 27 8.2 Entire Agreement; Incorporation. 27 8.3 Binding Effect. 27 8.4 Assignment. 28 8.5 Waiver And Amendment. 27 8.6 No Third Party Beneficiary. 28 8.7 Severability. 28 8.8 Expenses. 28 8.9 Headings. 28 8.10 Other Remedies; Injunctive Relief. 28 8.11 Counterparts. 29 8.12 Remedies Exclusive. 29 8.13 Governing Law. 29 8.14 Jurisdiction And Venue. 29 8.15 Participation Of Parties. 29 8.16 Further Assurances. 29 8.17 Publicity. 30 8.18 No Solicitation. 30 Exhibits Exhibit A - Rights and Preferences of Series B Convertible Preferred Shares of the Company SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (the Agreement), dated as of September 28th, 2006, by and among Asia Payment Systems, Inc., a Nevada corporation (the Company), and CardTrend Systems Sdn. Bhd., a corporation incorporated in Malaysia (CARDTREND), having a business address at Unit 506, Block D, Phileo Damansara 1, 9, Jalan 16/11, 46350, Petaling Jaya, Malaysia, and the shareholders of CARDTREND, namely Low Kok Keng (LKK), holding Malaysian I/D Card Number  590226-10-6637; Chai Hoong Yoon (CHAI), holding Malaysian I/D Card number  690213-106767; Chong Shian Chang (CHONG), holding Malaysian I/D Card Number  690816-10-5667; and Ng Chee Keong, holding Malaysian I/D Card Number  790428-10-5487. W I T N E S S E T H: WHEREAS, LKK, CHAI, CHONG and CKN presently own 100% of the common stock of CARDTREND (the Cardtrend Shares); WHEREAS, the Company desires to acquire from LKK, CHAI, CHONG and CKN all of the Cardtrend Shares in exchange for the issuance by the Company of 2,500,000 Series B Convertible Preferred Shares on the terms and conditions set forth below (the Exchange); and WHEREAS, the parties desire this to be a tax-free exchange under the United States Internal Revenue Code. NOW, THEREFORE, in consideration of the premises and of the mutual representations, warranties and agreements set forth herein, the Parties hereto agree as follows: ARTICLE I Definitions In addition to terms defined elsewhere in this Agreement, the following terms when used in this Agreement shall have the meanings indicated below: Affiliate shall mean with respect to a specified Person, any other Person which, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with such Person, and without limiting the generality of the foregoing, includes, with respect to a Person (a) any other Person which beneficially owns or holds ten percent (10%) or more of any class of voting securities or other securities convertible into voting securities of such Person or beneficially owns or holds ten percent (10%) or more of any other equity interests in such Person, (b) any other Person with respect to which such Person beneficially owns or holds ten percent (10%) or more of any class of voting securities or other securities convertible into voting securities of such Person, or owns or holds ten percent (10%) or more of the equity interests of the other Person, and (c) any director or senior officer of such Person. For purposes of this definition, the term control (including, with correlative meanings, the terms controlled by and under common control with), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. -1- Agreement shall mean this Share Exchange Agreement together with all exhibits and schedules referred to herein, which exhibits and schedules are incorporated herein and made a part hereof. Certificates shall have the meaning set forth in Section 2.4. Closing shall have the meaning set forth in Section 2.2. Closing Date shall mean the date that the Closing takes place. Code shall mean the Internal Revenue Code of 1986, as amended. Commission shall mean the United States Securities and Exchange Commission. Company Common Stock shall mean the shares of the Companys $0.001 par value per share common stock. Company Loss shall have the meaning set forth in Section 5.5. Confidential Information means any information concerning the businesses and affairs of CARDTREND or the Company that is not already generally available to the public. Effective Time shall have the meaning set forth in Section 2.3. Environmental Laws shall have the meaning set forth in Section 3.18. Exchange shall have the meaning set forth in the recitals. Exchange Act shall mean the Securities Exchange Act of 1934, as amended. Exchange Consideration shall have the meaning set forth in Section 2.1(a) . Exchange Documents shall have the meaning set forth in Section 3.2. Financial Statements shall mean CARDTRENDs audited consolidated balance sheets, statement of operations, changes in stockholders equity and cash flow as of and for the fiscal years ended December 31, 2004 and 2005 and unaudited statements as at July 31st, 2006 prepared in conformity with GAAP. GAAP shall mean United States generally accepted accounting principles. Guaranty shall mean, as to any Person, all liabilities or obligations of such Person, with respect to any indebtedness or other obligations of any other Person, which have been guaranteed, directly or indirectly, in any manner by such Person, through an agreement, contingent or otherwise, to purchase such indebtedness or obligation, or to purchase or sell property or services, primarily for the purpose of enabling the debtor to make payment of such indebtedness or obligation or to guarantee the payment to the owner of such indebtedness or obligation against loss, or to supply funds to or in any manner invest in the debtor. -2- Indemnified Party shall have the meaning set forth in Section 5.7. Indemnifying Party shall have the meaning set forth in Section 5.7. Intellectual Property means patents, copyrights, Trademarks, applications for any of the foregoing, and Trade Secrets. Cardtrend Share shall mean the shares of CARDTRENDs Ringgit Malaysia One (RM1.00) par value per share common stock. Cardtrend Loss shall have the meaning set forth in Section 5.3. Investments shall mean, with respect to any Person, all advances, loans or extensions of credit to any other Person (except for extensions of credit to customers in the ordinary course of business), all purchases or commitments to purchase any stock, bonds, notes, debentures or other securities of any other Person, and any other investment in any other Person, including partnerships or joint ventures (whether by capital contribution or otherwise) or other similar arrangement (whether written or oral) with any Person, including, but not limited to, arrangements in which (i) the first Person shares profits and losses of the other Person, (ii) any such other Person has the right to obligate or bind the first Person to any third party, or (iii) the first Person may be wholly or partially liable for the debts or obligations of such partnership, joint venture or other entity. Knowledge shall mean, in the case of any Person who is an individual, knowledge that a reasonable individual under similar circumstances would have after such reasonable investigation and inquiry as such reasonable individual would under such similar circumstances make, and in the case of a Person other than an individual, the knowledge that a senior officer, director or manager of such Person, or any other Person having responsibility for the particular subject matter at issue of such Person, would have after such reasonable investigation and inquiry as such senior officer, director, manager or responsible Person would under such similar circumstances make. Law and Laws shall mean any federal, state, local or foreign statute, law, ordinance, regulation, rule, code, order or other requirement or rule of law. Liabilities shall mean any direct or indirect indebtedness, liability, claim, loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent or otherwise, including, without limitation, liabilities on account of taxes, other governmental charges or Litigation, whether or not of a kind required by GAAP to be set forth on a financial statement. Litigation shall mean any actions, suits, investigations, claims or proceedings. Material Adverse Effect shall mean any event or condition of any character which has had or could reasonably be expected to have a material adverse effect on the condition (financial or otherwise), results of operations, assets, liabilities, properties, or business of the Company or CARDTREND, as applicable. -3- Periodic Reports shall mean the Forms 10-KSB, 10-QSB, 8-K, and other Commission filings required by the Securities Exchange Act of 1934, as amended and Securities Act of 1933, as amended which have been filed by the Company with the Commission for the period beginning on January 1, 2005 and ending at the Closing Date. Person shall mean any natural person, corporation, unincorporated organization, partnership, association, limited liability company, joint stock company, joint venture, trust or government, or any agency or political subdivision of any government or any other entity. Preferred Shares shall mean the Series B Convertible Preferred Shares of the Company containing the rights and preferences thereof as set forth on Exhibit A to this Agreement. Securities Act shall mean the Securities Act of 1933, as amended. Subsidiary of any Person shall mean any Person, whether or not capitalized, in which such Person owns, directly or indirectly, an equity interest of more than fifty percent (50%), or which may effectively be controlled, directly or indirectly, by such Person. Tax and Taxes shall mean (i) all income, excise, gross receipts, ad valorem, sales, use, employment, franchise, profits, gains, property, transfer, payroll, withholding, severance, occupation, social security, unemployment compensation, alternative minimum, value added, intangibles or other taxes, fees, stamp taxes, duties, charges, levies or assessments of any kind whatsoever (whether payable directly or by withholding), together with any interest and any penalties, fines, additions to tax or additional amounts imposed by any governmental or regulatory authority with respect thereto, (ii) any liability for the payment of any amounts of the type described in (i) as a result of being a member of a consolidated, combined, unitary or aggregate group for any Taxable period, and (iii) any liability for the payment of any amounts of the type described in (i) or (ii) as a result of being a transferee or successor to any person or as a result of any express or implied obligation to indemnify any other Person. Tax Returns shall mean returns, declarations, reports, claims for refund, information returns or other documents (including any related or supporting schedules, statements or information) filed or required to be filed in connection with the determination, assessment or collection of any Taxes of any party or the administration of any laws, regulations or administrative requirements relating to any Taxes. Termination Date shall have the meaning set forth in Section 6.6. Trademarks means trademarks, service marks, trade names, Internet domain names, designs, slogans, and general intangibles of like nature. Trade Secrets means technology, trade secrets and other confidential information, know-how, proprietary processes, formulae, algorithms, models, and methodologies. The words hereof, herein and hereunder and the words of similar import shall refer to this Agreement as a whole and not to any particular provision of this Agreement. The terms defined in the singular shall have a comparable meaning when used in the plural and vice versa. -4- ARTICLE II Transactions; Terms of Share Exchange; Manner of Exchange Exchange of Shares. Subject to the terms and conditions of this Agreement, at the Effective Time (as defined below): (a)The Company shall issue to LKK, CHAI, CHONG, CKN and/or their designees (hereinafter collectively known as Cardtrend Investors) an aggregate of 2,500,000 newly issued restricted Preferred Shares of the Company (the Exchange Consideration) in the names and denominations as set forth on Schedule 2.1 hereto. (b) LKK, CHAI, CHONG and CKN agree to deliver to the Company an original stock certificate or certificates evidencing seven hundred thousand (700,000) issued shares of Cardtrend Shares valued at RM1.00 each, representing 100% of the issued and fully paid up Cardtrend Shares. Further, LKK, CHAI, CHONG and CKN agree to provide appropriately executed transfer documents in favor of the Company, in order to effectively vest in the Company all right, title and interest in and to the Cardtrend Shares. (c) The Exchange shall be consummated pursuant to the terms of this Agreement, which has been approved and adopted by the respective Board of Directors of the Company and CARDTREND. (d) The securities issued by the Company in connection with this Share Exchange Agreement are issued pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933. Time and Place of Closing. The closing of the transactions contemplated hereby (the Closing) will take place at 10:00 A.M. on the date following the satisfaction or waiver of all conditions to the obligations of the Parties to consummate the transactions contemplated hereby as set forth in Article VI (other than conditions with respect to actions the respective parties will take at the Closing itself) (the Closing Date). The Closing shall be held at such location or time as may be mutually agreed upon by the parties. The parties agree to take all necessary and prompt actions so as to complete the Closing, if possible, on or before October 31 st , 2006. 2.3 Effective Time. The Exchange and other transactions contemplated by this Agreement shall become effective on the Closing Date (the Effective Time). 2.4 Exchange of Shares. At the Closing, LKK, CHAI, CHONG and CKN shall surrender each certificate or certificates which represented 100% of the issued and fully paid up shares of Cardtrend Shares immediately prior to the Closing Date (the Certificates) and LKK, CHAI, CHONG, CKN and the Cardtrend Investors shall at the Effective Time receive in exchange therefore the number of whole Exchange Consideration issuable (the number of shares issuable to the respective stockholder shall be rounded up to the next whole number). The Company shall not be obligated to deliver the Exchange Consideration to which any of LKK, CHAI, CHONG, CKN and the Cardtrend Investors is entitled as a result of the Exchange until LKK, CHAI, CHONG and CKN surrender the Certificate or Certificates for exchange as provided in this Section 2.4. Any other provision of this Agreement notwithstanding, the Company shall not be liable to any of LKK, CHAI, CHONG, CKN and the Cardtrend Investors for any amounts paid or property delivered in good faith to a public official pursuant to any applicable abandoned property, escheat or similar law. -5- 2.5 Legending of Securities. Each certificate for the Company Common Stock to be issued to LKK, CHAI, CHONG, CKN and the Cardtrend Investors as part of the Exchange Consideration shall bear substantially the following legend: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS IS AVAILABLE. FURTHER, HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT. 2.6 Fractional Shares. Notwithstanding any other provision of this Agreement, if LKK, CHAI, CHONG, CKN and the Cardtrend Investors would otherwise have been entitled to receive a fraction of a share of the Company Common Stock (after taking into account all certificates delivered by LKK, CHAI, CHONG and CKN), the number of shares issuable to the respective stockholder shall be rounded up to the next whole number. 2.7 Lost, Stolen or Destroyed Certificates. In the event that any Certificates shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by such stockholder of CARDTREND (setting forth the number Cardtrend Shares, represented by such lost, stolen or destroyed Certificates), after reasonable investigation by the Company to confirm ownership of such Certificate, which shall be satisfactory to the Company, in the Companys sole satisfaction, the Company shall pay such stockholder of CARDTREND the Exchange Consideration to which such stockholder is entitled. Further, any stockholder representing that there is a lost, stolen or destroyed Certificate shall agree to indemnify and hold harmless the Company from and against any and all liability, loss, damage and expense in connection with, or arising out of such lost, stolen or destroyed Certificate. ARTICLE III Representations and Warranties of the Company In order to induce CARDTREND, LKK, CHAI, CHONG and CKN to enter into this Agreement and to consummate the transactions contemplated hereby, the Company makes the representations and warranties set forth below to CARDTREND, LKK, CHAI, CHONG and CKN. 3.1 Organization. The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada. The Company is duly qualified to transact business as a foreign corporation in all jurisdictions where the ownership or leasing of its properties or the conduct of its business requires such qualification except where the failure to so qualify would not have a Material Adverse Effect on the Company. 3.2 Authorization; Enforceability. The execution, delivery and performance of this Agreement by the Company and all other agreements to be executed, delivered and performed by the Company pursuant to this Agreement (collectively, the Exchange Documents) and the consummation by the Company of the transactions contemplated hereby and thereby have been duly authorized by all requisite -6- corporate or individual action on the part of the Company. This Agreement and the Exchange Documents have been duly executed and delivered by the Company, and constitute the legal, valid and binding obligation of the Company, assuming the due authorization, execution and delivery of this Agreement by CARDTREND, LKK, CHAI, CHONG and CKN, enforceable in accordance with their respective terms, except to the extent that their enforcement is limited by bankruptcy, insolvency, reorganization or other laws relating to or affecting the enforcement of creditors rights generally and by general principles of equity. 3.3 No Violation or Conflict. To the Knowledge of the Company, the execution, delivery and performance of this Agreement and the Exchange Documents by the Company, and the consummation by the Company of the transactions contemplated hereby and thereby: (a) do not violate or conflict with any provision of law or regulation (whether federal, state or local), or any writ, order or decree of any court or governmental or regulatory authority, or any provision of the Companys Articles of Incorporation or Bylaws; and (b) do not and will not, with or without the passage of time or the giving of notice, result in the breach of, or constitute a default (or an event that with notice or lapse of time or both would become a default), cause the acceleration of performance, give to others any right of termination, amendment, acceleration or cancellation of or require any consent under, or result in the creation of any lien, charge or encumbrance upon any property or assets of the Company pursuant to any instrument or agreement to which the Company is a party or by which the Company or its properties may be bound or affected, other than instruments or agreements as to which consent shall have been obtained at or prior to the Closing. 3.4 Consents of Governmental Authorities and Others. To the Knowledge of the Company, other than in connection with the provisions of the Nevada Revised Statutes, the Exchange Act, and the Securities Act, no consent, approval, order or authorization of, or registration, declaration, qualification or filing with any federal, state or local governmental or regulatory authority, or any other Person, is required to be made by the Company in connection with the execution, delivery or performance of this Agreement by the Company or the consummation by the Company of the transactions contemplated hereby, excluding the execution, delivery and performance of this Agreement by CARDTREND, LKK, CHAI, CHONG and CKN. 3.5 Conduct of Business. Since 31 st March, 2005, the Company has conducted its business in the ordinary and usual course consistent with past practices and there has not occurred any Material Adverse Effect on the Company, except as has been previously notified in its Periodic Reports filed with the United States Securities and Exchange Commission. Since 31 st March, 2005, the Company has not (a) amended its Articles of Incorporation or Bylaws; (b) redeemed, purchased or otherwise acquired, directly or indirectly, any shares of its capital stock or any option, warrant or other right to purchase or acquire any such capital stock; (c) granted or made any mortgage or pledge or subjected itself or any of its properties or assets to any lien, charge or encumbrance of any kind; (d) made or committed to make any capital expenditures in excess of $100,000; (e) become subject to any Guaranty; (f) to the Knowledge of the Company, been named as a party in any Litigation, or become the focus of any investigation by any government or regulatory agency or authority; (g) declared or paid any dividend or other distribution with respect to its capital stock; or (h) to the Knowledge of the Company, experienced any other event or condition of any character which has had, or could reasonably be expected to have, a Material Adverse Effect on the Company. 3.6 Litigation. There is no Litigation pending or, to the Knowledge of the Company, threatened before any court or by or before any governmental or regulatory authority or arbitrator, (a) affecting the -7- Company (as plaintiff or defendant) or (b) against the Company relating to the Company Common Stock or the transactions contemplated by this Agreement. 3.7 Brokers. The Company has not employed any broker or finder, nor has it nor will it incur, directly or indirectly, any brokers, finders, investment banking or similar fees, commissions or expenses in connection with the transactions contemplated by this Agreement or the Exchange Documents. 3.8 Compliance. To the Knowledge of the Company, the Company is in compliance with all federal, state, local and foreign laws, ordinances, regulations, judgments, rulings, orders and other requirements applicable to the Company and its assets and properties. To the Knowledge of the Company, the Company is not subject to any judicial, governmental or administrative inquiry, investigation, order, judgment or decree. 3.9 Charter, Bylaws and Corporate Records. CARDTREND, LKK, CHAI, CHONG and CKN have been provided with true, correct and complete copies of (a) the Articles of Incorporation of the Company, as amended and in effect on the date hereof, (b) the Bylaws of the Company, as amended and in effect on the date hereof, (c) the minute books of the Company (containing all corporate proceedings from the date of incorporation) and (d) all reports filed with the United States Securities and Exchange Commission. Such minute books contain accurate records of all meetings and other corporate actions of the board of directors, committees of the board of directors, incorporators and shareholders of the Company from the date of their incorporation to the date hereof which were memorialized in writing. 3.10 Subsidiaries. The Company has the following Subsidiaries and Investments: - Asia Payment Systems (HK) Ltd. (formerly Asian Alliance Ventures (HK) Ltd.), incorporated under the Company Ordinance of Hong Kong. - Asia Payments, Inc., incorporated in the State of Delaware, USA. - WelWay Development Ltd., incorporated under the Company Ordinance of Hong Kong. - Asia Payment Systems Pte. Ltd., incorporated under the Company Ordinance of Singapore. - Asia Payment System (China) Co., Ltd., incorporated under the Company Ordinance of China. - Interpay International Group Ltd., incorporated in the British Virgin Islands, and its subsidiaries and associated companies in the British Virgin Islands, Malaysia, and Singapore. 3.11 Capitalization. As of the date of this Agreement, the authorized capital stock of the Company consists of (a) 50,000,000 shares of common stock, $0.001 par value per share, of which as of the date of this Agreement, about 36 million shares of common stock are issued and outstanding and (b) 10,000,000 shares of preferred stock, $0.001 par value per share, of which as of the date of this -8- Agreement, 3,500,000 shares of preferred stock are issued and outstanding and are convertible to Company Common Stock at the rate of five (5) Company Common Stock for each Series A Convertible Preferred Share. All shares of outstanding Company Common Stock and Series A Convertible Preferred Shares have been duly authorized, are validly issued and outstanding, and are fully paid and non-assessable. 3.12 Rights, Warrants, Options. Except as disclosed in the Periodic Reports, there are no outstanding (a) securities or instruments convertible into or exercisable for any of the capital stock or other equity interests of the Company; (b) options, warrants, subscriptions, puts, calls, or other rights to acquire capital stock or other equity interests of the Company; or (c) commitments, agreements or understandings of any kind, including employee benefit arrangements, relating to the issuance or repurchase by the Company of any capital stock or other equity interests of the Company, or any instruments convertible or exercisable for any such securities or any options, warrants or rights to acquire such securities. 3.13 Commission Filings and Financial Statements. All of the Periodic Reports and other filings required to be filed by the Company have been filed with the Commission for the periods indicated in the definition of Periodic Reports, and as of the date filed, each of the Periodic Reports were true, accurate and complete in all material respects and did not omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading. The financial statements included in the Periodic Reports of the Company: (a) have been prepared in accordance with the books of account and records of the Company; (b) fairly present, and are true, correct and complete statements in all material respects of the Companys financial condition and the results of its operations at the dates and for the periods specified in those statements; and (c) have been prepared in accordance with GAAP consistently applied with prior periods. 3.14 Absence of Undisclosed Liabilities. Other than as disclosed by the Periodic Reports and the financial statements of the Company included in the Periodic Reports, the Company does not have any Liabilities. The Company has no Knowledge of any circumstances, conditions, events or arrangements which may hereafter give rise to any Liabilities of the Company. 3.15 Real Property. The Company does not own any fee simple interest in real property. The Company does not lease, sublease, or have any other contractual interest in any real property. 3.16 Benefit Plans and Agreements. Except as disclosed in the Periodic Reports, the Company is not a party to any Benefit Plan (as defined in Section 4.17) or employment agreement under which the Company currently has an obligation to provide benefits to any current or former employee, officer, director, consultant or advisor of the Company. 3.17 Taxes. (a) Neither the Company nor any Person on behalf of or with respect to the Company has executed or filed any agreements or waivers extending any statute of limitations on or extending the period for the assessment or collection of any Tax. No power of attorney on behalf of the Company with respect to any Tax matter is currently in force. (b) The Company is not a party to any Tax-sharing agreement or similar arrangement with any other party (whether or not written), and the Company has not assumed any Tax obligations of, or with -9- respect to any transaction relating to, any other Person, or agreed to indemnify any other Person with respect to any Tax. (c)No Tax Return concerning or relating to the Company or its operations has ever been audited by a government or taxing authority, nor is any such audit in process or pending, and the Company has not been notified of any request for such an audit or other examination. To the Knowledge of the Company, no claim has been made by a taxing authority in a jurisdiction where Tax Returns concerning or relating to the Company, or its operations, has not been filed, that it is or may be subject to taxation by that jurisdiction. (d) The Company has never been included in any consolidated, combined, or unitary Tax Return. (e) The Company has not (i) agreed to or is required to make any adjustments pursuant to Section 481(a) of the Code or any similar provision of state, or local law by reason of a change in accounting method initiated by the Company, and the Company has no Knowledge that the Internal Revenue Service (IRS) has proposed any such adjustment or change in accounting method, or has any application pending with any taxing authority requesting permission for any changes in accounting methods that relate to the business or operations of the Company, (ii) executed or entered into a closing agreement pursuant to Section 7121 of the Code or any predecessor provision thereof or any similar provision of state, local or foreign law with respect to the Company or (iii) requested any extension of time within which to file any Tax Return concerning or relating to the Company or its operations. (f) To the Knowledge of the Company, no property owned by the Company is (i) property required to be treated as being owned by another Person pursuant to the provisions of Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect immediately prior to the enactment of the Tax Reform Act of 1986, (ii) constitutes tax-exempt use property within the meaning of Section 168(h)(1) of the Code or (iii) is tax-exempt bond financed property within the meaning of Section 168(g) of the Code. (g) The Company is not subject to any private letter ruling of the IRS, or comparable rulings of other taxing authorities. (h) The Company does not own any interest in any entity that is treated as a partnership for U.S. federal income Tax purposes, or would be treated as a pass-through or disregarded entity for any Tax purpose. (i) The Company has not constituted either a distributing corporation or a controlled corporation within the meaning of Section 355(a)(1)(A) of the Code in a distribution qualifying for tax-free treatment under Section 355 of the Code (i) in the two years prior to the date of this Agreement or (ii) in a distribution that could otherwise constitute part of a plan or series of transactions (within the meaning of Section 355(e) of the Code) in conjunction with this Agreement. (j) The Company has no elections in effect for U.S. federal income Tax purposes under Sections 108, 168, 441, 472, 1017, 1033 or 4977 of the Code. 3.18 Environmental Matters. No real property used by the Company presently or in the past has -10- been used to manufacture, treat, store, or dispose of any hazardous substance and such property is free of all such substances such that the condition of the property is in compliance with applicable Environmental Laws (as defined below). To the Knowledge of the Company, the Company is in compliance with all laws, regulations and other federal, state or local governmental requirements, and all applicable judgments, orders, writs, notices, decrees, permits, licenses, approvals, consents or injunctions relating to the generation, management, handling, transportation, treatment, disposal, storage, delivery, discharge, release or emission of any waste, pollutant or toxic or hazardous substance (including, without limitation, asbestos, radioactive material and pesticides) (the Environmental Laws) applicable to the Company or its business as a result of any hazardous substance utilized by the Company in its businesses or otherwise placed at any of the facilities owned, leased or operated by the Company, or in which the Company has a contractual interest. The Company has not received any complaint, notice, order, or citation of any actual, threatened or alleged noncompliance by the Company with any Environmental Laws, and to the Knowledge of the Company, there is no Litigation pending or threatened against the Company with respect to any violation or alleged violation of the Environmental Laws, and to the Companys Knowledge, there is no reasonable basis for the institution of any such Litigation. 3.19 Material Agreements. Except as disclosed in the Periodic Reports, the Company has no other material written and oral contracts or agreements including without limitation any: (i) contract resulting in a commitment or potential commitment for expenditure or other obligation or potential obligation, or which provides for the receipt or potential receipt, involving in excess of One Hundred Thousand Dollars ($100,000.00) in any instance, or series of related contracts that in the aggregate give rise to rights or obligations exceeding such amount; (ii) indenture, mortgage, promissory note, loan agreement, guarantee or other agreement or commitment for the borrowing or lending of money or encumbrance of assets involving more than One Hundred Thousand Dollars ($100,000.00) in each instance; (iii) agreement which restricts the Company from engaging in any line of business or from competing with any other Person; or (iv) any other contract, agreement, instrument, arrangement or commitment that is material to the condition (financial or otherwise), results of operation, assets, properties, liabilities, or business of the Company (collectively, and together with the employment agreements, Employee Benefit Plans and all other agreements required to be disclosed on any Schedule to this Agreement, the Material Company Agreements). 3.20 Disclosure. No representation or warranty of the Company contained in this Agreement, and no statement, report, or certificate furnished by or on behalf of the Company to CARDTREND, LKK, CHAI, CHONG and CKN pursuant hereto or in connection with the transactions contemplated hereby, contains any untrue statement of a material fact or omits to state a material fact necessary in order to make the statements contained herein or therein not misleading or omits to state a material fact necessary in order to provide CARDTREND, LKK, CHAI, CHONG and CKN with full and proper information as to the business, financial condition, assets, liabilities, and results of operation of the Company and the value of the properties or the ownership of the Company. ARTICLE IV Representations and Warranties of CARDTREND, LKK, CHAI, CHONG and CKN In order to induce the Company to enter into this Agreement and to consummate the transactions contemplated hereby, make the representations and warranties set forth below to the Company. 4.1 Organization. CARDTREND is company duly organized, validly existing and in good -11- standing under the laws of Malaysia. CARDTREND is duly qualified to transact business in Malaysia. 4.2 Authorization; Enforceability. CARDTREND, LKK, CHAI, CHONG and CKN each has the capacity to execute, deliver and perform this Agreement. This Agreement and all other documents executed and delivered by CARDTREND, LKK, CHAI, CHONG and CKN pursuant to this Agreement have been duly executed and delivered and constitute the legal, valid and binding obligations of CARDTREND, LKK, CHAI, CHONG and CKN, assuming the due authorization, execution and delivery of this Agreement by the Company, enforceable in accordance with their respective terms, except to the extent that their enforcement is limited by bankruptcy, insolvency, reorganization or other laws relating to or affecting the enforcement of creditors rights generally and by general principals of equity. 4.3 No Violation or Conflict. To the Knowledge of CARDTREND, LKK, CHAI, CHONG and CKN, the execution, delivery and performance of this Agreement and the other documents contemplated hereby by CARDTREND, LKK, CHAI, CHONG and CKN respectively, and the consummation by CARDTREND, LKK, CHAI, CHONG and CKN of the transactions contemplated hereby: (a) do not violate or conflict with any provision of law or regulation (whether federal, state or local), or any writ, order or decree of any court or governmental or regulatory authority, or any provision of CARDTRENDs memorandum and articles of association; and (b) do not and will not, with or without the passage of time or the giving of notice, result in the breach of, or constitute a default (or an event that with notice or lapse of time or both would become a default), cause the acceleration of performance, give to others any right of termination, amendment, acceleration or cancellation of or require any consent under, or result in the creation of any lien, charge or encumbrance upon any property or assets of CARDTREND, as the case may be, pursuant to any instrument or agreement to which CARDTREND is a party or by which CARDTREND or its properties may be bound or affected, other than instruments or agreements as to which consent shall have been obtained at or prior to the Closing. 4.4 Consents of Governmental Authorities and Others. CARDTREND has not obtained any consent in connection with the provisions of the Malaysia Companies Act. No consent, approval or authorization of, or registration, qualification or filing with any federal, state or local governmental or regulatory authority, or any other Person, is required to be made by CARDTREND, LKK, CHAI, CHONG and CKN in connection with the execution, delivery or performance of this Agreement by CARDTREND, LKK, CHAI, CHONG and CKN or the consummation by them of the transactions contemplated hereby, including the execution, delivery and performance of this Agreement by the Company. 4.5 Litigation. To the Knowledge of CARDTREND, LKK, CHAI, CHONG and CKN there is no Litigation pending or threatened before any court or by or before any governmental or regulatory authority or arbitrator (a) affecting CARDTREND as plaintiff or defendant or (b) against CARDTREND relating to the Cardtrend Shares or the transactions contemplated by this Agreement. 4.6 Brokers. CARDTREND, LKK, CHAI, CHONG or CKN has not employed any broker or finder, and has not incurred and will not incur, directly or indirectly, any brokers, finders, investment banking or similar fees, commissions or expenses in connection with the transactions contemplated by this Agreement or the Exchange Documents. 4.7 Compliance. To the Knowledge of CARDTREND, LKK, CHAI, CHONG and CKN, CARDTREND is in compliance with all federal, state, local and foreign laws, ordinances, regulations, judgments, rulings, orders and other requirements applicable to CARDTREND and its assets and -12- properties, except where such noncompliance would not have a Material Adverse Effect on CARDTREND. To the Knowledge of CARDTEND, LKK, CHAI, CHONG and CKN, it is not subject to any judicial, governmental or administrative inquiry, investigation, order, judgment or decree. 4.8 Charter, Bylaws and Corporate Records. The Company has been provided with true, correct and complete copies of (a) the memorandum and articles of association of CARDTREND, as amended and in effect on the date hereof and (b) the minute books of CARDTREND (containing all corporate proceedings from the date of incorporation). Such minute books contain accurate records of all meetings and other corporate actions of the board of directors, committees of the board of directors, incorporators and shareholders of CARDTREND, respectively, from the date of its incorporation to the date hereof which were memorialized in writing. 4.9 Capitalization. As of the date of this Agreement, the authorized capital stock of CARDTREND consists of one million (1,000,000) shares of common stock, and CARDTREND has issued and outstanding seven hundred thousand (700,000) shares of common stock at RM1.00 each. The outstanding shares of common stock (the Cardtrend Shares) constitute one hundred percent (100%) of the issued and outstanding capital stock of CARDTREND. All of the outstanding Cardtrend Shares have been duly authorized, are validly issued and outstanding, and are fully paid and non-assessable. AS of the July 31 st , 2006, there was a total of RM 800,000 of dividends which have been accrued or been declared but are unpaid on the capital stock of CARDTREND. LKK, CHAI, CHONG and CKN shall be entitled to receive such unpaid dividends upon CARDTREND receiving the payments from the debtors as at July 31st, 2006 from August 1 st , 2006 onwards, at such amount equal to the said payments by the debtors from time to time, on a monthly basis, until such receivables are fully collected or for a period of five (5) years from August 1 st , 2006, whichever is the earlier, and thereafter, LKK, CHAI, CHONG and CKN shall no longer be entitled to receive any unpaid dividends . 4.10 Subsidiaries. The subsidiaries or investments of CARDTREND are two (2) dormant companies as follows: - Cardtrend Reward Sdn. Bhd., a 100% owned subsidiary incorporated in Malaysia and is dormant as at the date of this agreement; - Cardtrend Mobile Sdn. Bhd., a 100% owned subsidiary incorporated in Malaysia and is dormant as at the date of this agreement. 4.11 Rights, Warrants, Options. There are no outstanding: (a) securities or instruments convertible into or exercisable for any of the capital stock or other equity interests of CARDTREND; (b) options, warrants, subscriptions or other rights to acquire capital stock or other equity interests of CARDTREND; or (c) commitments, agreements or understandings of any kind, including employee benefit arrangements, relating to the issuance or repurchase by CARDTREND of any capital stock or other equity interests of CARDTREND, or any instruments convertible or exercisable for any such securities or any options, warrants or rights to acquire such securities. 4.12 Conduct of Business. Since January 1st, 2006, CARDTREND and its Subsidiaries have conducted their businesses in the ordinary and usual course consistent with past practices and except as already disclosed in its financial statements and reports there has not occurred any Material Adverse Effect in the condition (financial or otherwise), results of operations, properties, assets, liabilities, or businesses of CARDTREND and its subsidiaries. Since January 1 st , 2006, neither CARDTREND nor any -13- of its subsidiaries has (a) amended its memorandum and articles of association; (b) issued, sold or authorized for issuance or sale, shares of any class of its securities (including, but not limited to, by way of stock split or dividend) or any subscriptions, options, warrants, rights or convertible securities or entered into any agreements or commitments of any character obligating it to issue or sell any such securities; (c) redeemed, purchased or otherwise acquired, directly or indirectly, any shares of its capital stock or any option, warrant or other right to purchase or acquire any such capital stock; (d) suffered any damage, destruction or loss, whether or not covered by insurance, which has had or could reasonably be expected to have a Material Adverse Effect on any of its properties, assets, or business; (e) granted or made any mortgage or pledge or subjected itself or any of its properties or assets to any lien, charge or encumbrance of any kind; (f) made or committed to make any capital expenditures in excess of $10,000; (g) become subject to any Guaranty; (h) granted any increase in the compensation payable or to become payable to directors, officers or employees (including, without limitation, any such increase pursuant to any severance package, bonus, pension, profit-sharing or other plan or commitment); (i) entered into any agreement which would be a material agreement, or amended or terminated any existing material agreement; (j) to the Knowledge of CARDTREND, LKK, CHAI, CHONG and CKN, been named as a party in any Litigation, or become the focus of any investigation by any government or regulatory agency or authority; (k) declared or paid any dividend or other distribution with respect to its capital stock; or (l) to the Knowledge of CARDTREND, LKK, CHAI, CHONG and CKN, experienced any other event or condition of any character which has had, or could reasonably be expected to have, a Material Adverse Effect on CARDTREND. Taxes (a)
